DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3 and 7, in the reply filed on 08/30/2021 is acknowledged.
Claims 4-6 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/30/2021.
Claim Objections
Claims 1 and 7 objected to because of the following informalities:  
In reference to claims 1 and 7, it is suggested in each of lines 14 and 19 to amend “the balance” to “a balance”; further, in each of lines 25, 26, 27, 35 and 37 it is suggested amend “(“0” (zero) mass% is not included)” to “, wherein 0 mass% is not included” or “and greater than 0 mass%”.  Appropriate correction is required.
Claim 7 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In reference to claim 3, the limitation “instead of a part of Fe in the balance” is recited in line 18. It is noted that the transition phrase recited in claim 1 regarding the balance “consisting of Fe and impurities” is a closed term, however, claim 3 is adding additional elements instead of a part of Fe. Therefore, claim 3 fails to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Drillet et al. (US 2013/0029172) (Drillet) in view of Comparative effects of Al-Si and galvannealed coating on the properties of resistance spot welded hot stamping steel joints (Zhou) and Suehiro et al. (WO 02/103073) (Suehiro).
The examiner has provided the non-patent literature document, Zhou. The citation of prior art refers to the provided document. 
In reference to claim 1, 3 and 7, Drillet teaches coated steels in which a base steel strip is at least partially coated on at least one side with a coating of either aluminum or an aluminum alloy and in which the coating has a defined thickness and is preferably substantially uniform, are conveniently formed into shaped parts after heating by stamping and are conveniently welded ([0014]) (corresponding to a Fe-Al-based plated hot-stamped member). The base steel is at least partially coated on at least one side with an aluminum or an aluminum alloy, wherein the coating includes four layer each containing Al, Fe and Si ([0039]; [0049]-[0053]) (corresponding to a Fe-Al-based plated layer located on one surface or both surfaces of a base material). 
	Drillet further teaches the base steel has a composition by weight of 0.10%<carbon<0.5%, 0.5%<manganese<3%, 0.1%<silicon<1%, 0.01%<chromium<1%, titanium<0.2%, aluminum<0.1%, phosphorus<0.1%, sulfur<0.05%, 0.0005%<boron<0.010%, the remainder comprising, consisting essentially of, or consisting of iron and impurities inherent in processing ([0069]-[0078]) (corresponding to the base material contains, in mass%, C: 0.1% or more and 0.5% or less Si:0.01% or more and 2.00% or less Mn: 0.3% or more and 5.0% or less P: 0.001% or more and 0.100% or less S: 0.0001% or more and 0.100% or less Al: 0.01% or more and 0.50% or less Cr: 0.01% or more and 2.00% or less, and the balance consisting of Fe and impurities; the base material further contains, in mass%, at least any of Ti: 0.005 to 0.500%). Example 1 further teaches the steel sheet includes 0.005% by weight of nitrogen ([0118]) (corresponding to N: 0.001% or more and 0.010% or less).
 In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Drillet further teaches the coating on the steel sheet includes, proceeding from steel substrate outwards: an (a) Interdiffusion layer, a (b) Intermediate layer, a (c) Intermetallic layer and a (d) Superficial layer, the total thickness of layers (a) to (d) is greater than 30 micrometers ([0049]-[0053]) (corresponding to the Fe-Al-based plated layer has a thickness of 10 µm or more and 60 µm or less, and formed by four layers of an A layer, a B layer, a C layer and a D layer sequentially from a surface towards the base material).
The (a) Interdiffusion layer has the following composition, by weight: 86-95% Fe, 4-10% Al, 0-5% Si ([0054]) (corresponding to the D layer Al: less than 20% (“0” (zero) mass% is not included) Fe: 60 mass% or more and less than 100 mass% Si: 5 mass% or less (“0” (zero) mass% is not included)). The (b) Intermediate layer and (d) Superficial layer have the following composition, by weight: 39-47% Fe, 53-61% Al, 0-2% Si ([0055]; [0057]) (corresponding the A layer and the C layer: Al: 40 mass% or more and 60 mass% or less Fe: 40 mass% or more and less than 60% Si: 5 mass% or less (“0” (zero) mass% is not included)). The (c) Intermetallic layer has the following composition, by weight: 62-67% Fe, 30-34% Al, 2-6% Si ([0056]) (corresponding to the B layer: Al: 20 mass% or more and less than 40 ass% Fe: 50 mass% or more and less than 80 mass% Si: over 5 mass% and 15 mass% or less).
Drillet does not explicitly teach (1) the Interdiffusion layer (i.e., D layer) contains Kirkendall voids whose cross-sectional area is 3 µm2 or more and 30 µm2 or less for 10 pieces/6000 µm2 or more and 40 pieces/6000 µm2 or less and (2) each of the Interdiffusion layer 
With respect to (1), Fig. 1, provided below, teaches voids are present in the (a) Interdiffusion layer. 
Zhou teaches Al-Si coated hot stamping steels (Abstract). Zhou further teaches that after hot stamping the microstructure of the coating changes, these changes are the result of diffusion and interaction between the steel substrate and the coatings (3.1 Base material and coating characteristics, p. 66). 
Zhou further teaches voids known as Kirkendall voids are generated in the microstructure of the Al-Si coated steel, the voids are generated due to the difference in the diffusion coefficient of Fe and Al, causing surplus vacancies to accumulate and form voids at the interface (3.1 Base material and coating characteristics, p. 66). The effect of these voids and cracks are capable of causing mechanical collapse under welding force during RSW and they also create discontinuities that increase electrical resistance of the material (3.1 Base material and coating characteristics, p. 66).
While Drillet does not explicitly disclose the cross-sectional area of the voids as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”); In re Aller, 220 F.2d 454, 456 In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
 In light of the motivation of Zhou, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to vary the cross sectional area of the voids in the Interdiffusion layer of Drillet, including over the presently claimed, in order to ensure the cross-sectional area of the voids does not result in mechanical collapse under welding force during RSW and ensure the voids do not create discontinuities that effect electrical resistance of the material too greatly.
With respect to (2), Suehiro teaches an aluminum plated steel sheet for hot forming, the Fe-Al-system coating contains, in mass, Mn and Cr of more than 0.1% in total on the surface of the steel (Abstract). Suehiro further teaches for avoiding the deterioration of the after-plating corrosion resistance, Mn addition to the alloyed aluminum-system plated layer is very effective (p. 4, lines 33-35).
Suehiro further teaches when the amount of Mn and Cr in the aluminum-system plated layer is not less than 0.1%, good after-plating corrosion resistance is obtained (p. 12, lines 20-26; p. 35, lines 18-27).
In light of the motivation of Suehiro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to include not less has 0.1% of Mn and Cr in each of the coating layers of Drillet in view of Zhou, in order to provide a 
    PNG
    media_image1.png
    301
    534
    media_image1.png
    Greyscale
at the presently claimed invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Drillet in view of Zhou and Suehiro as applied to claim 1 above, and further in view of Sengoku et al. (US 2020/0032360) (Sengoku).
In reference to claim 2, Drillet in view of Zhou and Suehiro teaches the limitations of claim 1, as discussed above. 
	Drillet in view of Zhou and Suehiro does not explicitly teach an oxide layer formed by Mg oxide and/or Ca oxide with a thickness of 0.1 µm or more and 3 µm or less at a surface of the layer A layer, as presently claimed.
	Sengoku teaches a hot stamped body included a base and a plated layer formed on the surface of the base metal ([0014]). The plated layer includes an oxide layer on the outermost surface having an average thickness of 3.0 µm or less and containing Mg ([0015]; [0021]) corresponding to an oxide layer formed by Mg oxide with a thickness of 0.1 µm or more and 3 µm or less at a surface of the A layer).
	Sengoku further teaches due to the presence of the oxide layer phosphatability is enhanced ([0083]) and further, causing the oxide layer to contain Mg allows corrosion resistance after coating to be enhanced ([0084]).
	In light of the motivation of Sengoku, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to include an oxide layer on a surface of the Sacrificial layer of Drillet in view of Zhou and Suehiro, containing Mg and having a thickness of 3.0 µm or less, in order to provide enhanced phosphatability and corrosion resistance to the coated steel, and thereby arriving at the presently claimed invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784